 



EXHIBIT 10.1

COUSINS PROPERTIES INCORPORATED
KEY EMPLOYEE
INCENTIVE STOCK OPTION
OPTION CERTIFICATE

THIS OPTION CERTIFICATE evidences that a stock option (“Option”) has been
granted under the Cousins Properties Incorporated 1999 Incentive Stock Plan, as
amended (“Plan”), to Key Employee as of the Award Date for the purchase of the
Awarded Number of Shares of Stock at the Option Price per share, all as defined
below and all subject to the terms and conditions set forth in § 1 through § 11
Exhibit A of this Option Certificate.

     
“Key Employee”:
  <<Name>>
 
   
“Award Date”:
  <<Date>>
 
   
“Awarded Number of Shares of Stock”:
  <<Shares>>
 
   
“Option Price per Share”:
  <<Dollar>>
 
   
“Vesting Period”:
  <<Vesting-Period>>

           

 
  COUSINS PROPERTIES INCORPORATED
 
       

  BY:    

     

--------------------------------------------------------------------------------

 

      TITLE: Senior Vice President

 



--------------------------------------------------------------------------------



 



OPTION CERTIFICATE

EXHIBIT A

     § 1. Plan. The Option is subject to all the terms and conditions set forth
in the Plan for an ISO, and all of the capitalized terms not otherwise defined
in this Option Certificate shall have the same meaning in this Option
Certificate as in the Plan. A copy of the Plan will be made available to Key
Employee upon written request to the corporate Secretary of CPI.

     § 2. Status as ISO. CPI intends that the Option qualify for any special
income tax benefits under § 422 of the Code. Therefore, CPI intends that the
exercise of the Option will not constitute a taxable event to Key Employee for
federal income tax purposes (other than for computing Key Employee’s alternative
minimum tax) and that CPI will not receive an income tax deduction at exercise
for federal income tax purposes for the amount that Key Employee includes in
income.

     § 3. Accrual of Exercise Right. The right to exercise the Option granted by
this Option Certificate shall (subject to the special rules in § 5) accrue and
become exercisable in equal increments on each annual anniversary of the Award
Date over the Vesting Period so long as Key Employee remains continuously in the
employ of “Cousins” through such anniversary date, where for purposes of this
Option Certificate the term “Cousins” means either CPI, CREC, a Parent, a
Preferred Stock Subsidiary or a Subsidiary or any combinations of such
organizations. The aggregate number of shares of Stock subject to exercise on
any date shall equal the excess, if any, of the number of whole shares of Stock
as to which the right to exercise then has accrued over the number of whole
shares of Stock for which the Option has been exercised. The Option may be
exercised in whole or in part at any time with respect to whole shares of Stock
as to which the exercise right has accrued as of that time; provided, however,
that the Option may not be exercised for fewer than twenty-five (25) shares of
Stock unless the total number of shares of Stock which can be purchased under
the Option at the time of such exercise is fewer than twenty-five (25), in which
event the Option shall be exercised for the total number of such shares.

     § 4. Life of Option. The Option shall expire when exercised in full;
provided, however, the Option shall expire, to the extent not exercised in full,
on the date which is the tenth anniversary of Award Date, or, if earlier, on the
date provided under § 5 of this Option Certificate.

Page 2

 



--------------------------------------------------------------------------------



 



     § 5. Special Rules.

(a) Termination of Employment. Except as provided in § 5(b) or § 5(c) of this
Option Certificate, in the event that Key Employee’s employment by or with
Cousins is terminated for any reason on any date, Key Employee’s the accrued
right under § 3 of this Option Certificate to exercise the Option shall expire
immediately and automatically on the last day of the earlier of (A) the twelve
(12) consecutive month period which immediately follows the date of Key
Employee’s employment terminates or (B) the period described in § 4 of this
Option Certificate; provided, however, that in the event Key Employee’s
employment is terminated on any date (l) by Cousins for “cause” (as determined
by the Committee in its discretion and) or (2) by Key Employee without the
written consent of the Committee, the Option shall expire immediately and
automatically on such date and shall be of no further force and effect with
respect to any shares of Stock not purchased before such date.

For purposes of determining whether Key Employee’s employment by or with Cousins
has terminated,



         (1) a transfer of employment between or among the organizations which
constitute Cousins shall not be treated as a termination of Key Employee’s
employment with Cousins,            (2) if Key Employee is employed solely by
any organization which constitutes Cousins other than CPI, the termination of
CPI’s ownership interest in such organization or the sale of all or
substantially all of the assets of such organization shall be treated as a
termination of Key Employee’s employment with Cousins, and            (3) Key
Employee’s commencement of a leave of absence from Cousins shall not be treated
as a termination of Key Employee’s continuous employment with Cousins, provided
such leave of absence is approved in writing by the Committee.

(b) Death. In the event that Key Employee (l) dies while employed by Cousins or
(2) dies while he or she has a right to exercise the Option under § 5(a)(A) of
this Option Certificate, Key Employee’s right to exercise the Option under §
5(a)(A) shall be extended and thereafter shall expire immediately and
automatically on the last day of the twelve (12) consecutive month period
immediately following the date of Key Employee’s death. In the event that Key
Employee dies while employed by Cousins, Key Employee’s rights under § 3 shall
be determined as if he or she had remained in the employ of Cousins throughout
the Vesting Period.

Page 3

 



--------------------------------------------------------------------------------



 



(c) Change in Control. If (1) there is a Change in Control of CPI on any date
and the Plan and the Option are continued in full force and effect or there is
an assumption of the Plan and the Option in connection with such Change in
Control and (2) Key Employee’s employment with Cousins terminates for any reason
within the two-year period starting on the date of the Change in Control, then
the Option shall become 100% exercisable by Key Employee on the date his or her
employment so terminates (without regard to § 3 of this Option Certificate) in
accordance with § 15 of the Plan as in effect on the Award Date and shall be
exercisable in accordance with § 5(a) of this Option Certificate. If there is a
Change in Control of CPI on any date and the Plan and the Option are not
continued in full force and effect or there is no assumption of the Plan and the
Option in connection with such Change in Control, (A) the Option shall become
100% exercisable by Key Employee (without regard to § 3 of this Option
Certificate) in accordance with § 15 of the Plan as in effect on the Award Date
on a date selected by the Board which shall provide Key Employee a reasonable
opportunity to exercise his or her Option and (B) the Option may then be
canceled unilaterally by the Board immediately before the date of the Change in
Control.

     § 6. Method of Exercise. Key Employee may (subject to the conditions of
this option Certificate) exercise the Option in whole or in part (before the
date the Option expires) on any normal business day of CPI by (1) delivering to
CPI at its principal place of business in Atlanta, Georgia a written notice
(addressed to its corporate Secretary or Chief Financial Officer) of the
exercise of such Option and (2) simultaneously paying the Option Price to CPI in
cash or in Stock which has been held by Key Employee for at least six (6) months
and which is otherwise acceptable to the Committee, or in any combination of
cash or such Stock acceptable to the Committee. Any payment made in Stock shall
be treated as equal to the Fair Market Value of such Stock on the date the
properly endorsed certificate for such Stock is delivered to CPI.

     § 7. Non-Transferability. The Option is not transferable (absent the
Committee’s consent) by Key Employee other than by will or by the applicable
laws of descent and distribution, and the Option (absent the Committee’s
consent) shall be exercisable during Key Employee’s lifetime only by Key
Employee. The person or persons to whom the Option is transferred by will or by
the applicable laws of descent and distribution thereafter shall be treated as
the Key Employee under this Option Certificate.

     § 8. Resale of Shares Acquired by Exercise of Option. Upon the receipt of
shares of Stock as a result of the exercise of the Option, Key Employee shall,
if so requested by CPI, hold such shares of Stock for investment

Page 4

 



--------------------------------------------------------------------------------



 



and not with a view of resell or distribution to the public and, if so requested
by CPI, shall deliver to CPI a written statement satisfactory to CPI to that
effect.

     § 9. Not Contract; No Shareholder Rights; Construction of Option
Certificate. This Option Certificate (1) shall not be deemed a contract of
employment, (2) shall not give Key Employee any rights of any kind or
description whatsoever as a shareholder of CPI as a result of the grant of the
Option or his or her exercise of the Option before the date of the actual
delivery of Stock subject to the Option to Key Employee, (3) shall not confer on
Key Employee any rights upon his or her termination of employment in addition to
those rights expressly set forth in this Option Certificate, and (4) shall be
construed exclusively in accordance with the laws of the State of Georgia.

     § 10. Other Conditions. If so requested by CPI upon the exercise of the
Option, Key Employee shall (as a condition to the exercise of the Option) enter
into any other agreement or make such other representations prepared by CPI
which in relevant part will restrict the transfer of Stock acquired pursuant to
the exercise of this Option and will provide for the repurchase of such Stock by
CPI under certain circumstances.

     § 11. Tax Withholding. Key Employee shall have the right to satisfy any
applicable, minimum federal and state withholding requirements arising out of
the exercise of the Option by electing to (1) have CPI withhold shares of Stock
that otherwise would be transferred to such Key Employee as a result of the
exercise of such option, (2) deliver to CPI cash, (3) deliver to CPI previously
owned shares of Stock to the extent necessary to satisfy such requirement or (4)
any combination of the foregoing; provided, however, that any such election may
be made by Key Employee only if such election shall not be subject to Section
16(b) of the 1934 Act, and any shares of Stock delivered to CPI shall have been
held by Key Employee for at least six months. To the extent Key Employee does
not satisfy such income tax or other applicable withholding requirements by
withholding or delivering shares of Stock, CPI shall have the right upon the
exercise of the Option to take such action as it deems necessary or appropriate
to satisfy any income tax or other applicable, minimum withholding requirements.

Page 5

 